El Juez Asociado Sr. Wolf,
emitió la opinión del Tribunal.
La presente es una solicitud pidiendo auto de certio-rari.
Se solicitó por Clotilde Delgado como tutor de cier-tos menores. Alega la peticionaria que los procedimien-tos habidos en la Corte de Distrito de Mayagiiez en el pleito de Leopoldo Oabassa contra la Sucesión de Don Diego García Saint Laurent, cuyo pleito está ya ter-minado, son nulos y de ningún valor. No consta que Clotilde Delgado fuera parte en el pleito de Cabassa .contra la referida Sucesión.
Se queja además el peticionario de ciertas ventas he-chas por el Marshal de acuerdo con el fallo ilegal ale-gado, y que el mismo Marshal ha procedido ilegalmente. No aparece de su solicitud que los actos ilegales del Marshal sean parte del record, y á menos que lo sean, esta Corte no puede revisar los mismos por medio de auto de certiorari. Además la Ley concede á ella un gran remedio contra el Marshal dado caso que él haya pro-cedido violando la ley.
Sin embargo, la objeción principal para que se concede este auto, es que no consta que el peticionario tratara de intervenir alguna vez en los procedimientos estable-cidos contra sus pupilos, ni ha tratado ella por ningún otro procedimiento en la Corte de Distinto de Maya-*509güez, de proteger los alegatos derechos de aquellos de quienes ella dice tiene la representación.
Además, si son nulos y de ningún valor los procedi-mientos de la Corte inferior ninguna persona que com-pre bajo ejecución podía adquirir título, y si los bie-nes de sus pupilos se han tomado efectivamente puede ella encontrar un remedio en el curso ordinario de la' ley. Esta Corte en el caso de Arsenio L. Arpin vs. el Juez Ramos, decidió en 3 de Abril de 3905, que la Corte nq concederá un auto de Certiorari cuando haya un remedio sencillo y adecuado en el cursó ordinario de la ley. Ade-más debe ser un caso muy extraordinario que autorice á esta Corte para revisar procedimientos cuando la so-licitud para tal revisión sea hecha por una persona que no haya sido parte en el pleito.
Debe notarse también, que Leopoldo Cabassa es el de-mandado en el certiorari y aunque sea pedido que la Corte de Mavagüez actúe en el asunto, la petición no se ha dirigido contra dicha Corte.
En el juicio ordinario en que se cometen errores, el propio medio de corregirlos es mediante apelación. Si los procedimientos son nulos y de ningún valor, ó defec-tuosos por falta de verdaderas partes, la parte que se encuentre en peligro, debido á los procedimientos ilegales y defectuosos, debe ejercitar su acción y no esperar que la Corte más alta de la Isla venga en su auxilio. Para que una persona perjudicada pueda tener derecho al be-neficio de este auto, debe mostrar que ha sido diligente, .ó que puede obtener en remedio adecuado en el curso ordinario de la Ley.
Por las razones expuestas debe denegarse la solicitud pidiendo auto de certiorari.

Denegada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados Hernández, Figueras y MacLeary.